DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-7, 9-14, 16-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 04-30-2019.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 08-30-2019 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-30-2019, 10-22-2019, 04-09-2020 and 08-20-2020 comply with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 are directed in part to “determining interfaces in a direction opposite to a sliding direction of the sliding operation" which is indefinite because the term “interfaces” is not sufficiently described such that a PHOSITA would understand the meaning of the term.  Instead, the Figures and the specification merely repeats the whole expression verbatim. Since the claimed term may encompass a multitude of things under its plain meaning, it follows that  the metes and bounds of the invention are unascertainable under 37 CFR 1.75(d)(1). 
Under the same rationale, claims 6 and 13 recite a “first interface” among a number of “interfaces”, which are also found indefinite. Additionally, Claims 6 and 13 recite the limitation "the same"   There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,459,887 of Dvortsov et al. in view of U.S. Publication No. 2014/0372356 of Bilal et al.. 
As per claims 1, 8, 15 Dvortsov et al. discloses a method for preloading an application, comprising: 
determining a target interface (display region) corresponding to a sliding operation (user gesture) in response to detecting that the sliding operation is on an interface; (inter alia: Dvortsov Col 1 lines 5-10 is concerned with application not loading quickly enough in response to “a user selection of the icon” on the screen. Accordingly, Col 1 lines 34-55 describes a solution where Dvortsov discloses the system can “pre-launch (also referred to as background launch) an application on a portable computing device upon satisfying one or more pre-launch criteria (e.g., an application icon being within a pre-specified region of an interface, an application icon being of a certain size or zoom level). ….  In some embodiments, a prediction engine of the portable computing device can determine to pre-launch an application corresponding to an icon that is in a particular location or a specified region of the display (e.g., closest to center of the watch or within any threshold distance of center)…..In some instances, the prediction engine may make the pre-launch determination after the portable computing device detects a panning gesture on a screen of the portable computing device and when the panning gesture ceases.” In other words, Dvortsov et al. discloses “the portable computing device may predict the application  that the user will want to launch.  In some embodiments, the computing device may determine that the application that the user will want to launch corresponds to the application icon that is in a certain region or at a specified or particular location within the display screen”; Col 7 Lines 45-59, Fig 6)
the application can be presented on the display of the portable computing 
device using the loaded application.(inter alia: Dvortsov et al. discloses “the portable computing device may predict the application  that the user will want to launch.  In some embodiments, the computing device may determine that the application that the user will want to launch corresponds to the application icon that is in a certain region or at a specified or particular location within the display screen”( Col 7 Lines 45-59) that cause the application to launched (Fig 6, step 655))
preloading the target application. (inter alia: Dvortsov et al. discloses “the portable computing device may predict the application  that the user will want to launch.  In some embodiments, the computing device may determine that the application that the user will want to launch corresponds to the application icon that is in a certain region or at a specified or particular location within the display screen”( Col 7 Lines 45-59) that cause the application to launched (Fig 6, step 655))

Dvortsov et al. does not distinctly discloses determining, an application with a highest preloading priority as a target application. 
However, Bilal et al. discloses determining, an application with a highest preloading priority as a target application. (The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor (based on past application usage situations) and/or a switch rate predictor (based on historic data of an application being switched’ [abstract, ¶ 0058, ¶ 0079] 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dvortsov et al. and Bilal et al. because, both references are in the same field of endeavor. Bilal’s teaching of assessing probabilities on when to pre-launch an application(s) based on user’s application usage behavior would enhance Dvortsov's system by expediting launch times for application that user interacts, thus improving system performance and user’s overall experience with the computer system.
As per claims 2, 9 16, Dvortsov as modified discloses further comprising: determining an application with a highest launching frequency in the target interface as the application with the highest preloading priority. (Dvortsov et al. At block 305, process 300 can determine that one or more application pre-launch criteria is satisfied for an icon.  In some embodiments, the application pre-launch criteria can include the icon being within a specified region (e.g., a center, a pre-identified corner, within a range of grid coordinates) of the display; Fig 3) (Bilal et al; (The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the 
As per claims 3, 10 17, Dvortsov as modified discloses 3. The method of claim 1, further comprising: determining a most-recently-launched application in the target interface as the application with the highest preloading priority. (Bilal; most recent case; Fig 5) Or additionally, “it is possible to introduce recency-weighting so that more recent behavior is weighted more heavily in the counts and the durations” ¶ [0090] )
As per claims 4, 11, 18, Dvortsov as modified discloses further comprising: acquiring a launching history of the applications in the target interface; and determining preloading priorities of the applications according to the launching history.( Dvortsov et al.; In some embodiments, a prediction engine of the portable computing device can determine to pre-launch an application corresponding to an icon that is in a particular location or a specified region of the display; Col 1 lines 57-67), (Bilal et al; (Bilal et al; (The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  Several prediction models are presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor (based on past application usage 
As per claims 5, 12, 19 Dvortsov as modified discloses wherein determining the target interface corresponding to the sliding operation comprises: 
determining interfaces in a direction opposite to a sliding direction of the sliding operation; and (Dvortsov discloses as the user “pans across” the screen through an array of icons, the system “may highlight or magnify an icon within a particular region of the screen (e.g., a corner of the screen, an area that is off center of the screen”. Dvortsov teaching of motioning across the screen and highlighting screen regions that are “off” or at the “corner of the screen” to a PHOSITA it is similar to the claimed subject matter. 
determining the application with the highest preloading priority as the target application comprises: determining, from applications in each of the interfaces, an application with a highest preloading priority as a target application. (Bilal et al; (Bilal et al; (The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  Several prediction models are presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor (based on past application usage situations) and/or a switch rate predictor (based on historic data of an application being switched’ [abstract, 0058, 0079]

s 6, 13 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,459,887 of Dvortsov et al. in view of U.S. Publication No. 2014/0372356 of Bilal et al. and further view of U.S. Patent No. 8,176,437 of Taubman et al. 
As per claims 6, 13, 20, Dvortsov as modified discloses wherein preloading the target application comprises: determining whether a target application corresponding to a first interface; .( Dvortsov et al.; In some embodiments, a prediction engine of the portable computing device can determine to pre-launch an application corresponding to an icon that is in a particular location or a specified region of the display; Col 1 lines 57-67), (Bilal et al; (Bilal et al; (The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  Several prediction models are presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor (based on past application usage situations) and/or a switch rate predictor (based on historic data of an application being switched’ [abstract, 0058, 0079]) (Bilal; The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  Several prediction models are presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor 
and preloading the target application corresponding to the first interface based on a determination that the target application corresponding to the first interface.( Dvortsov et al.; In some embodiments, a prediction engine of the portable computing device can determine to pre-launch an application corresponding to an icon that is in a particular location or a specified region of the display; Col 1 lines 57-67), (Bilal et al; (Bilal et al; (The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  Several prediction models are presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor (based on past application usage situations) and/or a switch rate predictor (based on historic data of an application being switched’ [abstract, 0058, 0079]), (Bilal; The pre-launching of an application may be based on the assessed probability of the application being activated Applications may be pre-launched based on these and other conditions/considerations, designed to improve the user's experience of a quick launch of applications in the background.  Several prediction models are presented to provide a good estimate of the likelihood of an application being activated by a user.  Such prediction models may comprise an adaptive predictor (based on past application usage situations) and/or a switch rate predictor)
Dvortsov as modified does not discloses the following

 the interfaces is the same as a target application corresponding to a folder of the first interface when a user enters the folder of the first interface; and preloading the target application corresponding to the first interface based on a determination that the target application corresponding to the first interface is the same as the target application corresponding to the folder. 
However, Taubman et al. discloses the interfaces is the same as a target application corresponding to a folder of the first interface when a user enters the folder of the first interface; and preloading the target application corresponding to the first interface based on a determination that the target application corresponding to the first interface is the same as the target application corresponding to the folder. (Taubman abstract states that “ The individual folders may include one or more applications.  A command may be used to open a selected folder.  In response to receiving the command, embodiments may predict which application in the selected folder will be selected for launching and load program code associated with the predicted application into active memory.  A command to launch a selected application included in the selected folder is received and, in response, the selected application is launched”. Moreover, Fig 3 of Taubman illustrates that “may compare the selected application from step 350 with the predicted application that was loaded at step 340.  If the selected application is the same as the predicted application then the launcher module 140 launches the already loaded program code that is associated with the predicted 
Application”)

.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,459,887 of Dvortsov et al. in view of U.S. Publication No. 2014/0372356 of Bilal et al. and further view of U.S. Publication No. 2018/0293087 of Lee et al. .

As per claims 7, 14 Dvortsov as modified discloses : starting a timer upon switching; and (Figs 7-7 of Dvortsov discloses methodologies that shows the switches between the various apps over time ¶ [103]. In particular, discloses “In one embodiment, for every app switch, the predictor may first decayall of the counts and durations.  This may be done by applying an exponential decay based on the time since the last app switch; however other possible decay functions do exist ¶ 0081-0084
However, Dvortsov as modified does not distinctly disclose the following:

starting a timer upon switching to a target interface; and 
determining that a user has stayed in the target interface for a period longer than a preset staying threshold. 
Lee et al. discloses starting a timer upon switching to a target interface; and (input new app of cursor location; Fig 10)
determining that a user has stayed in the target interface for a period longer than a preset staying threshold. (time for which cursor stays >T, select corresponding app preloading app;  Fig 10)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Dvortsov as modified and Lee et al. because all references are in the same field of endeavor. Lee’s teaching of preloading an app based on cursor’s time stays exceeds a specific time amount would enhance Dvortsov's as modified system by quickening app launches for user thus improving system performance and user’s overall experience with the computer system. 

Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov